Blodgett, J.
The facts in this case are the same as in the preceding case; and the defenses set up that the risk was increased with the knowledge of the assured, of which no notice was given to the defendant; that the assured allowed the building to become vacant and unoccupied, without notice Lo¡the *236defendant; and that, being a manufacturing establishment, it ceased to be operated without the consent of the defendant. I have already passed upon these defenses in the preceding case, and therefore the finding will be for the plaintiff.